Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 1 of 34




                             EXHIBIT B
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 2 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 3 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 4 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 5 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 6 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 7 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 8 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 9 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 10 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 11 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 12 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 13 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 14 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 15 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 16 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 17 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 18 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 19 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 20 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 21 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 22 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 23 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 24 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 25 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 26 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 27 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 28 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 29 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 30 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 31 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 32 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 33 of 34
Case 4:15-cr-00591 Document 313-2 Filed on 06/20/19 in TXSD Page 34 of 34
